 21-10074-jlg      Doc 9     Filed 01/24/21    Entered 01/24/21 15:51:49       Main Document
                                              Pg 1 of 9


                   Motion Hearing Date: _______ __, 2021 at __:__ _.m., prevailing Eastern time
               Deadline to File Objections: _______ __, 2021 at 5:00 p.m., prevailing Eastern time

WINDELS MARX LANE & MITTENDORF, LLP
Attorneys for Alan Nisselson, Interim Chapter 7 Trustee
156 West 56th Street
New York, New York 10019
Telephone: (212) 237-1000
Attorneys appearing: Alan Nisselson (anisselson@windelsmarx.com)
                      Leslie S. Barr (lbarr@windelsmarx.com)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re
                                                           Chapter 7
 MEDICI 326 GRAND LLC,
                                                           Case No. 21-10073-jlg
                           Debtor.
 In re
                                                           Chapter 7
 MEDICI 1150 N. AMERICAN STREET LLC,
                                                           Case No. 21-10074-jlg
                           Debtor.
 In re
                                                           Chapter 7
 MEDICI 171 N. ABERDEEN LLC,
                                                           Case No. 21-10075-jlg
                           Debtor.
 In re
                                                           Chapter 7
 MEDICI 186 N. 6TH LLC,
                                                           Case No. 21-10076-jlg
                           Debtor.
 In re
                                                           Chapter 7
 MEDICI 251 DEKALB LLC,
                                                           Case No. 21-10077-jlg
                           Debtor.
 In re
                                                           Chapter 7
 MEDICI 320 FLORIDA LLC,
                                                           Case No. 21-10078-jlg
                           Debtor.




{11887595:3}
    21-10074-jlg      Doc 9     Filed 01/24/21    Entered 01/24/21 15:51:49        Main Document
                                                 Pg 2 of 9


    In re
                                                              Chapter 7
    MEDICI 629 E. 5TH LLC,
                                                              Case No. 21-10079-jlg
                              Debtor.
    In re
                                                              Chapter 7
    MEDICI 890-911 JEFFERSON AVENUE
    LLC,                                                      Case No. 21-10080-jlg

                              Debtor.
    In re
                                                              Chapter 7
    QUARTERS PROPERTIES USA, INC.,
                                                              Case No. 21-10081-jlg
                              Debtor.
    In re
                                                              Chapter 7
    QUARTERS SERVICES USA, LLC,
                                                              Case No. 21-10082-jlg
                              Debtor.

      MOTION OF TRUSTEE FOR ORDER PURSUANT TO 11 U.S.C. §§ 105(a), 305(a),
        AND 707(a) DISMISSING DEBTORS’ BANKRUPTCY CASES FOR CAUSE

TO THE HONORABLE JAMES L. GARRITY, JR.,
UNITED STATES BANKRUPTCY JUDGE:

            Alan Nisselson (“Trustee”), interim trustee for the above-captioned related chapter 7

Debtors, by his attorneys, Windels Marx Lane & Mittendorf, LLP, respectfully submits this

Motion for the entry of an Order dismissing the Debtors’ captioned chapter 7 bankruptcy cases

for cause.1 In support of this Motion, the Trustee has filed his supporting Declaration, and

respectfully represents the following.

                                    I.     Preliminary Statement.

            1.     The Trustee cannot administer these cases in their present posture. The Debtors

were in the business of leasing primarily residential real properties (apartments) all over the



1
  These ten related cases were filed on January 15, 2021, but are not jointly administered. Accordingly,
the Trustee is filing this Motion in each case.

{11887595:3}                                        2
    21-10074-jlg     Doc 9     Filed 01/24/21    Entered 01/24/21 15:51:49          Main Document
                                                Pg 3 of 9


country,2 and subleasing them to individuals, some of them students. Debtors’ counsel informed

the Trustee that the Debtors did not make a profit before the Covid-19 pandemic, and their

finances deteriorated badly thereafter. Since his appointment, the Trustee has received and is

continuing to receive numerous calls and emails from desperate tenants, who are either moving

out and are demanding the return of their security deposits, or moving in and demanding keys

and access. Landlords are also calling and writing to demand lease payments, some of them for

hundreds of thousands of dollars per month. In addition, service providers to the Debtors

apparently have been unpaid and are writing and calling for money due them as well. The

Trustee has been informed that there is less than $17,000 in cash to pay the landlords, service

providers or creditors, an amount clearly insufficient to administer these cases. Neither is there

any information available to respond to any tenants. The Trustee understands there may be $3

million in security deposits held by the Debtors.          The Trustee has not received sufficient

information about the security deposits, the amounts owed to any of the parties making security

deposits, or the status of any demands for the return of the security deposits. The Debtors have

not filed schedules of assets and liabilities yet, and the Trustee does not have the leases,

subleases, security deposits, keys, or any other documents or records necessary to respond. And

even if he did, the Trustee does not have the resources or expertise to operate the Debtors’

business. Furthermore, Debtors’ counsel stated that all of the records and documents are kept on

the computer servers of the parent companies, which are located in Germany, and which are in

German liquidation proceedings. The Trustee has no information about those proceedings either,

and is therefore unable to access the Debtors’ records. Due to these dire circumstances, these

Debtors do not belong in a chapter 7 bankruptcy. Dismissal will serve the best interests of all

parties because the automatic stay will be terminated, which will permit the Debtors to return


2
    Debtors’ counsel advised that the Debtors have leased property in Manhattan, Brooklyn, Philadelphia,

{11887595:3}                                        3
 21-10074-jlg         Doc 9   Filed 01/24/21    Entered 01/24/21 15:51:49        Main Document
                                               Pg 4 of 9


security deposits and keys, and allow the landlords to pursue their rights under their respective

leases and subleases. There are insufficient resources to administer these cases. No purpose is

served by sustaining bankruptcy cases that prevent people from living their lives, while the

Debtors accrue enormous administrative debt without any hope of payment. These cases should

be dismissed immediately.

                       II.    Jurisdiction; Venue; Statutory Bases for Relief.

         2.     The Court has jurisdiction of this Motion under 28 U.S.C. §§ 157 and 1334 and

the Amended Standing Order of Reference of the United States District Court for the Southern

District of New York dated January 31, 2012 (Preska, C.J.). Venue of this case and of this

motion in this district is proper under 28 U.S.C. §§ 1408 and 1409. The statutory predicates for

the relief sought herein are sections 105(a) and 305(a)(1) and 707(a) of title 11, United States

Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and Federal Rules of Bankruptcy

Procedure 1017 and 9014. The request for relief herein is a core proceeding under 28 U.S.C. §

157(b)(2)(A).

                                    III.   Factual Background.

         3.     The Court and parties are respectfully referred to the Trustee’s Declaration filed

with this Motion for a recitation of the facts known to the Trustee.

                IV.      Dismissal is Warranted Under Bankruptcy Code § 305(a).

         4.     Pursuant to Bankruptcy Code § 305(a)(1), “[t]he court, after notice and a hearing,

may dismiss a case under this title… at any time if - the interests of creditors and the debtor

would be better served by such dismissal…”. 11 U.S.C. § 305(a)(1).

         5.     This Court has considered the following factors in rendering an abstention

decision under Section 305(a):


Chicago, and Washington D.C.

{11887595:3}                                      4
 21-10074-jlg     Doc 9    Filed 01/24/21    Entered 01/24/21 15:51:49          Main Document
                                            Pg 5 of 9


               1) The economy and efficiency of administration;

               2) Whether another forum is available to protect the interests of both parties or

               there is already a pending proceeding in a state court;

               3) Whether federal proceedings are necessary to reach a just and equitable

               solution;

               4) Whether there is an alternative means of achieving an equitable distribution of

               assets;

               5) Whether the debtor and the creditors are able to work out a less expensive out-

               of-court arrangement which better serves all interests in the case;

               6) Whether a non-federal insolvency has proceeded so far in those proceedings

               that it would be costly and time consuming to start afresh with the federal

               bankruptcy process; and

               7) The purpose for which bankruptcy jurisdiction has been sought.

In re TPG Troy, LLC, 492 B.R. 150, 160 (Bankr. S.D.N.Y. 2013) (quoting In re Monitor Single

Lift I, Ltd., 381 B.R. 455, 464-65 (Bankr. S.D.N.Y. 2008) (citing cases)). “While all factors are

considered, not all are given equal weight in every case.” Id. at 160 (quoting In re Monitor at

465. “The decision to abstain under § 305(a)(1) should be made on a case-by-case basis.” Id.

(citations omitted). Courts have abstained to § 305(a)(1) in circumstances including “where

there was an absence of a proper purpose for filing a bankruptcy”. In re Monitor at 464 (citing

the dismissal of a voluntary bankruptcy case in In re Duratech Indus., Inc., 241 B.R. 291, 300

(Bankr. E.D.N.Y. 1999) where no meaningful role existed for the Bankruptcy Court given that a

dispute between debtor and creditor in another forum would resolve the bankruptcy case); this

Court has also held that dismissal was warranted under § 305(a)(1), in part, where “the




{11887595:3}                                     5
 21-10074-jlg       Doc 9   Filed 01/24/21    Entered 01/24/21 15:51:49        Main Document
                                             Pg 6 of 9


appointment of a trustee will yield no benefit to creditors.” See, In re Audio Visual Workshop,

Inc., 211 B.R. 154, 165 (Bankr. S.D.N.Y. 1997).

         6.    The facts of the instant case as set forth above and in the Nisselson Declaration

require a dismissal under § 305(a)(1). This case does not belong before the Bankruptcy Court,

its dismissal will benefit both the Debtors and their creditors, and the appointment of the Trustee

does not confer any benefit on the creditors. The Trustee fundamentally lacks the sufficient

information and resources that are required to administer the Debtors’ cases, and as best as the

Trustee can determine, there is no possibility of correcting these circumstances. The Trustee has

no information about any German liquidation proceedings to parent(s) of these Debtors, and is

wholly unable to access the Debtors’ records. These dire circumstances make clear that these

Debtors do not belong in a chapter 7 bankruptcy. Dismissal will serve the best interests of all

parties because the automatic stay will be terminated, which will permit the Debtors to return

security deposits and keys, and allow the landlords to pursue their rights under their respective

leases and subleases. No purpose is served by sustaining bankruptcy cases that prevent people

from living their lives, especially during an ongoing pandemic, while the Debtors accrue

enormous administrative debt without any hope of payment. These cases should be dismissed

immediately.

               V.     Dismissal is Warranted under Bankruptcy Code § 707(a).

         7.    Bankruptcy Code § 707(a) provides for dismissal of a chapter 7 case “for cause”

and provides three non-exhaustive examples. 11 U.S.C. § 707(a)(1)-(3); see also, In re 82 Milbar

Blvd Inc., 91 B.R. 213, 221 (Bankr. E.D.N.Y. 1988) (citing legislative history to make clear that

examples are non-exhaustive). The bankruptcy court must engage in case-by-case analysis in

determining whether sufficient cause is present to warrant dismissal, taking into account the




{11887595:3}                                    6
 21-10074-jlg     Doc 9    Filed 01/24/21    Entered 01/24/21 15:51:49          Main Document
                                            Pg 7 of 9


interests of both the debtor and the creditors. See, In re Dinova, 212 B.R. 437, 442 (B.A.P. 2d

Cir. 1997).

         8.    “Taking into account the interests of both the debtor and the creditors, dismissal is

appropriate when a trustee is unable to effectively administer the estate.” Courts have found

such circumstances in circumstances including:       where estate funds were not sufficient to

continue operation of debtor’s nursing home property, In re 30 Hilltop Street Corp., 42 B.R. 517

(Bankr. D. Mass. 1984); and where the trustee lacked sufficient information and resources to

administer a case; In re Moses, 227 B.R. 98, 101 (E.D. Mich 1996) (referencing and quoting its

earlier decision in this case, 792 F. Supp. 529, 538 (E.D. Mich. 1992) to make clear that

“dismissal [under § 707(a) is appropriate where the lack of necessary information ‘preclude[s] a

fair and effective administration of the estate”). Concerns for public safety have also warranted

dismissal. In re Charles George Land Reclamation Trust, 30 B.R. 918 (Bankr. D. Mass. 1983)

(§ 707(a) dismissal where continued operation of the debtor’s hazardous facility was a threat to

public safety). Debtors’ failures to cooperate with the trustee’s administration have also been

held to warrant dismissal. See, In re Import Toy Sales, 41 B.R. 784 (Bankr. S.D. Fla. 1984) (§

707(a) dismissal warranted where corporate debtor was unable to appear for examination due to

hospitalization of its principal officer); In re Warner, No. 10-20997, 2011 WL 6140856, at *4

(Bankr. N.D. Ohio Dec. 9, 2011); see, In re Miller, No. 17-60023, 2018 Bankr. 643, at **15-16

(Bankr. N.D.N.Y. Mar. 8, 2018) (dismissing case under § 707(a) where debtor failed to fulfill

statutory duties, provide information, and cooperate with trustee which prevented trustee from

effectively administering bankruptcy estate); In re Ventura, 375 B.R. 103, 109 (Bankr. E.D.N.Y.

2007) (dismissing case for cause under § 707(a) where trustee was unable to administer estate,

and auditor was not able to audit, because of debtor’s failure to cooperate, provide recorded

information, and appear for a 341 creditors meeting); In re Peklo, 201 B.R. 331, 334 (Bankr. D.


{11887595:3}                                     7
 21-10074-jlg       Doc 9     Filed 01/24/21    Entered 01/24/21 15:51:49       Main Document
                                               Pg 8 of 9


Conn. 1996) (case dismissed where debtor invoked Fifth Amendment privilege and refused to

cooperate with trustee).

         9.      The circumstances that led to the emergency dismissal of the chapter 7 case in In

re 30 Hill Top are of particular relevance to the present case. In that case, the trustee was unable

to operate debtor’s nursing home in compliance with state law because there were no funds in the

estate to correct numerous deficiencies as cited by the state’s department of public health. 42

B.R. at 521. Moreover, irrespective of taking such corrective measures, the trustee did not even

have funds to continue paying costs of operation “even in a Chapter 7 liquidation posture.” Id.

The bankruptcy court determined that the general unsecured creditors of the debtor would not be

prejudiced by a dismissal because there was no possibility of any dividend to them. Id. The

court held that the case was incapable of being administered as a bankruptcy case and granted the

emergency dismissal since the state would not appoint a receiver to operate the facility absent a

dismissal, and thus such a course of action was the sole remedy that would protect the health and

safety of the debtor’s clients. Id. The court recognized:

         The Commonwealth [of Massachusetts] seeks to foist upon this impecunious
         trustee the responsibility of the approximately eighty-five patients for apparently
         an unlimited duration, when he is not only unable to pay the costs of operation
         (even in a winddown posture) but is acting as a volunteer. Indeed, the
         Commonwealth now threatens the trustee personally with a law suit. The
         Commonwealth seeks to impose an impossible burden on the Chapter 7 trustee.

Id. at 521-22.

                  VI.      Equity Also Requires Dismissal of the Debtors’ Cases.

         10.     This Court has authority under Bankruptcy Code § 105(a) to dismiss a bankruptcy

case: “it is within the authority and the discretion of the bankruptcy court to issue ‘any order …

that is necessary or appropriate to carry out the provisions’ of the Bankruptcy Code.” In re Taub,

427 B.R. at 221 (quoting 11 U.S.C. § 105(a)); see also, Schwartz v. Aquatic Dev. Group, Inc. (In

re Aquatic Dev. Group, Inc.), 352 F.3d 671, 680 (2d Cir. 2003) (“The equitable power conferred

{11887595:3}                                      8
 21-10074-jlg      Doc 9    Filed 01/24/21     Entered 01/24/21 15:51:49      Main Document
                                              Pg 9 of 9


on the bankruptcy court by section 105(a) is the power to exercise equity in carrying out the

provisions of the Bankruptcy Code”) (internal quotations omitted). Equity requires dismissal of

the Debtors’ cases.

         11.   Allowing these Debtors to remain in chapter 7 serves no purpose.

                              VII.    No Prior Request; Conclusion.

         12.   No prior request for the relief sought in this Motion has been made to this or any

other Court. For the reasons stated above, the Trustee respectfully requests that the Court enter

an Order dismissing the Debtors’ bankruptcy cases pursuant to Bankruptcy Code §§ 105(a),

305(a), and 707(a).

         WHEREFORE, the Trustee respectfully requests that the Court enter Orders granting

this Motion and such other and further relief as is just.

Dated: New York, New York              WINDELS MARX LANE & MITTENDORF, LLP
       January 23, 2021                Attorneys for Alan Nisselson, chapter 7 Trustee


                                       By:     /s/ Leslie S. Barr
                                               Alan Nisselson (anisselson@windelsmarx.com)
                                               Leslie S. Barr (lbarr@windelsmarx.com)
                                               156 West 56th Street
                                               New York, New York 10019
                                               Tel: (212) 237-1000 / Facsimile: (212) 262-1215




{11887595:3}                                      9
